The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: The Cross Reference to Related Applications section (par. 1, as filed December 16, 2020) should be updated to reflect that the parent application is now U.S. Patent No. 10,894,747.  
Appropriate correction is required.  

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7, in part, redundantly cites “the fluxing agent is the fluxing agent comprises” lithium metaborate.   Either “the fluxing agent is” or “the fluxing agent comprises” should be utilized.  Appropriate correction is required.  
Note that consistent language should be used throughout.  In this regard, the preamble of claim 6 states that “the fluxing agent is,” the preamble of claim 9 states that “the low flux material is,” and the preamble of claim 10 alternatively states that “the low flux material comprises.”  It is recommended that claims 6, 7, 9, and 10, all utilize the term either “is” or “comprises,” for consistency.  

Claim 9 is objected to because of the following informalities:  Line 1 of claim 9 refers, in part, to “zirconia oxide.”  The term should either be “zirconium oxide” or “zirconia.”  Granted that claim 10 already refers to “zirconium oxide,” it is recommended that claim 9 likewise refer to “zirconium oxide” for consistency.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 13 recites the limitation "the thickening agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Note that claim 13 currently depends from “claim 16,” which is considered to be a typographical error.  Claim 12 does provide antecedent basis for “the thickening agent,” and it is recommended that claim 13 be amended to instead depend from claim 12.  Appropriate correction is required.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from claim 1.  Claim 1 already allows for the particulate to comprise particles having the same chemical composition as one of the first or second components, whereas claim 15 states that the particulate “further comprises particles having the same chemical composition as the second component.”  Specifically, it is the term “further” that is considered to be at issue.  Claim 1 already establishes the fact that the particulate comprises the particles of one of said first or second components, so limiting those options to the second component is merely narrowing the options defined in claim 1, as opposed to introduction of an new component not previously defined.  Simple deletion of the term “further” would suffice, although limiting the particulate to the “first” or “second” component material is effectively arbitrary insomuch as the components are only defined by the fact that the materials have distinct coefficients of thermal expansion.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-11, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkuni et al (US 2014/0086670).  
Regarding claim 1, Ohkuni teaches a jointing material intended to be used in joining a carbon material and a member made of carbon, ceramic, or metal, wherein the jointing material contains a plurality of carbon particles having ceramic attached to the surfaces thereof (par. 31).  Regarding the low flux material of claims 1, 9, and 10, and the fluxing agent of claims 1 and 6, Ohkuni teaches that the material may comprise ceramic particles including at least one of silicon carbide, silicon nitride, boron carbide, and zirconium oxide (par. 28).  It is noted that the specification teaches boron carbide as a fluxing agent (par. 20, as filed) and silicon carbide and silicon nitride as low flux material (par. 21, as filed).  The overlapping teachings of Ohkuni with the claims are considered to constitute prima facie obviousness.  
While the intended function taught by Ohkuni is to bond together a carbon material with a member selected from carbon, ceramic, or metal, the fact that Ohkuni teaches it is capable of bonding with ceramic material means that two distinct ceramic materials could be bonded together with the jointing material.  Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to use the jointing material of Ohkuni to bond together two distinct ceramic materials, if desired, as Ohkuni clearly teaches such a capability of the material.  Such an embodiment would result in a composite material, as instantly claimed.  
Further regarding the method steps of claim 1 of joining, applying pressure, and heating the adhered composite for form the desired bond, Ohkuni teaches that the materials are arranged together in such a manner to form a laminate with a subsequent step of firing (par. 26).  The formation of the laminate is considered to imply, or at the very least encompass, the application of pressure for at least the purpose of maintaining contact throughout the firing step.  
Regarding claims 2 and 20, Ohkuni teaches suitable firing temperatures to include about 1,700°C to about 2,100°C (i.e. about 3,092°F to about 3,812°F) and suitable firing times to include about 5 minutes to about 2 hours (par. 63).  The overlapping ranges constitute prima facie obviousness.  
Claim 5 is considered to be directed toward exhibited effects of the fluxing agent.  As Ohkuni teaches a substantially identical adhesive bonded composite with a substantially identical fluxing agent, as shown above, the fluxing agent is expected to exhibit substantially identical effects upon the composition, including those claimed.  
Regarding claims 8 and 11, Ohkuni teaches that the volume ratio between the carbon particles and the ceramic portion is preferably 95:5 to 50:50 (par. 59).  The volumes could easily be converted to weight percentages based upon the density of the given material.  The overlapping ranges taught by Ohkuni are considered to constitute prima facie obviousness.  
Regarding claim 15, the second component is only claimed as being a ceramic material.  As Ohkuni teaches the use of ceramic particles, as shown above, the limitations of claim 15 are considered to be satisfied.  
Insomuch as Ohkuni teaches the adhesive of claim 1, as shown above, the jointing material of Ohkuni is considered to be capable of forming such a bond of claim 16 upon heating.  Ohkuni teaches that the composite is fired (par. 26).  
Regarding claim 17, the jointing material of Ohkuni is explicitly taught to be used for the purpose of joining together two distinct components.  As such, the entire jointing material composition is considered to be based upon the materials that make up each of said components to be joined.  It should further be noted that claiming what the weight percentage of the particulates is based upon does not actually limit the weight percentage itself.  There is also nothing substantive being claimed, such as a general formula/equation to use in making the claimed determination.  
Regarding claim 18, the process of Ohkuni teaches that the jointing material is placed between the two components to form the laminate prior to firing.  While the particular component to which the jointing material is applied first does not appear to be particularly limited by Ohkuni, one of ordinary skill would have been able to determine an optimal application technique through routine experimentation.  There are a limited number of options by which the material may be applied to the components, wherein the material must be applied to either one component first, or both components simultaneously.  
Regarding claim 19, the layer thickness of the jointing material is not particularly limited.  However, Ohkuni does teach suitable carbon particle sizes, from which minimum layer thicknesses can be approximated (meaning, if the particles are 20 nanometers, a minimum layer thickness will be at least 20 nm thick…the layer cannot be thinner than its smallest components).  Ohkuni teaches suitable particle diameters ranging from about 50 nm to about 500µm (about 0.0020 mil to about 19.7 mil).  The overlapping teachings constitute prima facie obviousness.  

Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkuni et al (US 2014/0086670) as applied to claim 1 above, and further in view of Mochida et al (US 4,595,662) and Admitted Prior Art.
Ohkuni teaches an adhesive according to instant claim 1, as shown above.  
Further regarding claim 3, Ohkuni teaches the use of zirconium oxide, as shown above.  Furthermore, the first component is only claimed as being a ceramic material.  As Ohkuni teaches the use of ceramic particles, as shown above, there is sufficient overlap to allow for the particulate to contain the same materials as the claimed first component.  
Ohkuni does not expressly teach the use lithium metaborate as a fluxing agent.  
Mochida teaches the use of a flux material in order to lower the firing temperature to some extent and improve the wetting property of the joining material relative to a ceramic structure to form a strong bond without exerting any adverse effect on the thermal expansion characteristics of the material, its stability during aging at a high temperature, and its chemical stability (col. 4, line 60-col. 5, line 1).  
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize such a flux agent in the jointing material of Ohkuni, as combined with Mochida, in order to take advantage of the benefits taught by Mochida.  
The instant specification refers to a list of known fluxing agents as including lithium metaborate (par. 20, PGPub).  Further regarding claims 3 and 7, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any conventionally known fluxing agents as the fluxing agent of Ohkuni, as combined with Mochida, including lithium metaborate, in order to effectively join together two materials according to Ohkuni and Mochida.  
Ohkuni does not expressly teach the use of water and a thickening agent.  
Mochida, in a similar invention directed toward a ceramic composition useful for joining or bonding two or more ceramic structures together, which may have distinct constructions (col. 1, lines 12-18), teaches the use of an organic binder, such as methyl cellulose and water, used to make a paste or slurry (col. 5, lines 8-10).  Such a paste or slurry is applied to a ceramic structure to allow for bonding prior to being fired (col. 10, lines 11-13).  It is noted that the instant specification teaches that the cellulose thickening agent provides a limited amount of bond strength to the adhesive to adhere the compounds together before heath treatment to form the final bond (par. 22, PGPub).  
Further regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a binder, such as water and methylcellulose, in the jointing material of Ohkuni in order to provide enough bonding until the material can be fired, as taught by Mochida.  
Regarding claim 4, the layer thickness of the jointing material is not particularly limited.  However, Ohkuni does teach suitable carbon particle sizes, from which minimum layer thicknesses can be approximated (meaning, if the particles are 20 nanometers, a minimum layer thickness will be at least 20 nm thick…the layer cannot be thinner than its smallest components).  Ohkuni teaches suitable particle diameters ranging from about 50 nm to about 500µm (about 0.0020 mil to about 19.7 mil).  The overlapping teachings constitute prima facie obviousness.  

Claims 3, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkuni et al (US 2014/0086670) as applied to claim 1 above, and further in view of Mochida et al (US 4,595,662) and Ingamells (“Lithium metaborate flux in silicate analysis”).  
Ohkuni teaches an adhesive according to instant claim 1, as shown above.  
Further regarding claim 3, Ohkuni teaches the use of zirconium oxide, as shown above.  Furthermore, the first component is only claimed as being a ceramic material.  As Ohkuni teaches the use of ceramic particles, as shown above, there is sufficient overlap to allow for the particulate to contain the same materials as the claimed first component.  
Ohkuni does not expressly teach the use lithium metaborate as a fluxing agent.  
Mochida teaches the use of a flux material in order to lower the firing temperature to some extent and improve the wetting property of the joining material relative to a ceramic structure to form a strong bond without exerting any adverse effect on the thermal expansion characteristics of the material, its stability during aging at a high temperature, and its chemical stability (col. 4, line 60-col. 5, line 1).  
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize such a flux agent in the jointing material of Ohkuni, as combined with Mochida, in order to take advantage of the benefits taught by Mochida.  
Ingamells teaches lithium metaborate to be a known flux agent (title).  Further regarding claims 3 and 7, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any conventionally known fluxing agents as the fluxing agent of Ohkuni, as combined with Mochida, including lithium metaborate, in order to effectively join together two materials according to Ohkuni and Mochida.  
Ohkuni does not expressly teach the use of water and a thickening agent.  
Mochida, in a similar invention directed toward a ceramic composition useful for joining or bonding two or more ceramic structures together, which may have distinct constructions (col. 1, lines 12-18), teaches the use of an organic binder, such as methyl cellulose and water, used to make a paste or slurry (col. 5, lines 8-10).  Such a paste or slurry is applied to a ceramic structure to allow for bonding prior to being fired (col. 10, lines 11-13).  It is noted that the instant specification teaches that the cellulose thickening agent provides a limited amount of bond strength to the adhesive to adhere the compounds together before heath treatment to form the final bond (par. 22, PGPub).  
Further regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a binder, such as water and methylcellulose, in the jointing material of Ohkuni in order to provide enough bonding until the material can be fired, as taught by Mochida.  
Regarding claim 4, the layer thickness of the jointing material is not particularly limited.  However, Ohkuni does teach suitable carbon particle sizes, from which minimum layer thicknesses can be approximated (meaning, if the particles are 20 nanometers, a minimum layer thickness will be at least 20 nm thick…the layer cannot be thinner than its smallest components).  Ohkuni teaches suitable particle diameters ranging from about 50 nm to about 500µm (about 0.0020 mil to about 19.7 mil).  The overlapping teachings constitute prima facie obviousness.  

Claims 12 -14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkuni et al (US 2014/0086670) as applied to claim 1 above, and further in view of Mochida et al (US 4,595,662).  
Ohkuni teaches an adhesive according to instant claim 1, as shown above.  
Ohkuni does not expressly teach the use of water and a thickening agent.  
Mochida, in a similar invention directed toward a ceramic composition useful for joining or bonding two or more ceramic structures together, which may have distinct constructions (col. 1, lines 12-18), teaches the use of an organic binder, such as methyl cellulose and water, used to make a paste or slurry (col. 5, lines 8-10).  Such a paste or slurry is applied to a ceramic structure to allow for bonding prior to being fired (col. 10, lines 11-13).  It is noted that the instant specification teaches that the cellulose thickening agent provides a limited amount of bond strength to the adhesive to adhere the compounds together before heath treatment to form the final bond (par. 22, PGPub).  
Regarding claim 12-14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a binder, such as water and methylcellulose, in the jointing material of Ohkuni in order to provide enough bonding until the material can be fired, as taught by Mochida.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Colin W. Slifka/Primary Examiner, Art Unit 1732